Case 2:17-cv-14302-RLR Document 123 Entered on FLSD Docket 11/26/2018 Page 1 of 2



                               UNITED STATES DISCTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 2:17-CV-14302-ROSENBERG/MAYNARD

  DENNIS MCWILLIAMS, et al.,

                 Plaintiffs,

  vs.

  NOVARTIS AG, et al.,

                 Defendants.

  __________________________________________/

             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Dennis

  McWilliams and Lori McWilliams (“Plaintiffs”) and Defendant Novartis Pharmaceuticals

  Corporation (“NPC”), through their respective undersigned counsel, that all of Plaintiffs’ claims

  are dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party is to bear its

  own costs and attorneys’ fees.


  Dated: November 26, 2018
Case 2:17-cv-14302-RLR Document 123 Entered on FLSD Docket 11/26/2018 Page 2 of 2



  Respectfully Submitted,


   /s/ Bryan f. Aylstock_______                /s/ Michael Thomas
   Bryan F. Aylstock, Esq. (Bar No. 0078263)   Michael J. Thomas (Florida Bar No. 897760)
                                               (mike@penningtonlaw.com)
   baylstock@awkolaw.com
                                               PENNINGTON P.A.
   AYLSTOCK, WITKIN, KREIS &
                                               215 South Monroe St., 2nd Floor
   OVERHOLTZ, PLLC
                                               Tallahassee, FL 32301
   17 E. Main Street, Suite 20
                                               (850) 222-3533
   Pensacola, Florida 32502                    (850) 222-2126 (fax)
   Phone: (850) 2020-1010
   Fax: (850) 916-7449                         Robert E. Johnston (pro hac vice)
                                               (rjohnston@hollingsworthllp.com)
   ELIAS GUTZLER SPICER LLC                    Andrew L. Reissaus (pro hac vice)
   Richard M. Elias, admitted pro hac vice     (areissaus@hollingsworthllp.com)
   Greg G. Gutzler, admitted pro hac vice        HOLLINGSWORTH LLP
   Tamara M. Spicer, admitted pro hac vice       1350 I Street, NW
   130 South Bemiston Avenue, Suite 302          Washington, D.C. 20005
   St. Louis, Missouri 63105                     Telephone: (202) 898-5800
   Telephone: (314) 274-3311                     Facsimile: (202) 682-1639
   relias@egslitigation.com
   ggutzler@egslitigation.com                  Attorneys for Defendant
   tspicer@egslitigation.com                   Novartis Pharmaceuticals Corporation

   ONDER SHELTON O’LEARY
   PETTERSON LLC
   James G. Onder, admitted pro hac vice
   Evan C. Murphy, admitted pro hac vice
   110 East Lockwood
   St. Louis, Missouri 63119
   Telephone: (314) 363-9000
   onder@onderlaw.com

   Counsel for Plaintiffs




                                               2
